United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3639
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Marcus Kinte Landfair,                   *
                                         *    [TO BE PUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 14, 2000

                                   Filed:   March 27, 2000

                                    ___________

Before McMILLIAN and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                          ___________

PER CURIAM.

       Marcus Kinte Landfair appeals from a final judgment entered in the United
States District Court2 for the District of Iowa upon his conditional guilty plea to one


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
       The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
count of possession of cocaine base with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1). See United States v. Landfair, No. 1:98CR00014-001 (D. Iowa Aug. 27,
1999). For reversal, Landfair argues that the district court erred in denying his motion
to suppress evidence obtained during a warrantless search of the vehicle he was driving
at the time of his arrest. For the reasons stated below, we affirm.

        Landfair was indicted on February 17, 1998, on one count of possession with
intent to distribute 131.9 grams of cocaine base. He filed a motion to suppress, arguing
that his vehicle had been searched without probable cause and without his consent. On
March 25, 1999, a suppression hearing was held before a magistrate judge.3 The only
witness to testify at the suppression hearing was Iowa State Trooper Robert Borelli, the
officer who conducted the vehicle search. Based upon the evidence presented, the
magistrate judge issued a report and recommendation containing the following findings
of fact. See id. at 1-2 (Mar. 26, 1999) (report and recommendation).

       On October 22, 1997, during his 9:00 p.m. to 6:00 a.m. shift, Trooper Borelli
was on routine patrol when he was called to investigate a report of traffic violations.
He observed a vehicle, which was being driven by Landfair, speeding and making an
improper lane change. Trooper Borelli pulled Landfair over, and, as he approached
Landfair's vehicle, he smelled an odor of marijuana emanating from the passenger
compartment of the automobile. After Landfair exited the vehicle, Trooper Borelli
commented that he smelled of marijuana, and Landfair admitted that he had been
smoking marijuana in the vehicle earlier that night. Because Landfair did not have a
driver's license, Trooper Borelli told him that either he could leave the vehicle and have
a friend retrieve it or Trooper Borelli could have it towed. Trooper Borelli
subsequently searched the front passenger compartment and found a package



      3
        The Honorable John A. Jarvey, United States Magistrate Judge for the Northern
District of Iowa.

                                           -2-
containing approximately 131 grams of cocaine base. Trooper Borelli had not observed
the package earlier during the traffic stop.

      The magistrate judge concluded that Trooper Borelli had probable cause to
search Landfair's vehicle based upon the smell of marijuana emanating from the
passenger compartment, notwithstanding Landfair's argument that Trooper Borelli had
unlawfully searched the vehicle based upon his issuance of traffic citations. See id. at
2. The magistrate judge recommended that Landfair's motion to suppress be denied.
See id. at 3.

        Landfair filed objections to the magistrate judge's report and recommendation.
The district court4 systematically rejected each of Landfair's objections, providing
detailed reasons based upon the evidence in the record. See id. at 3-6 (Apr. 19, 1999)
(district court order). The district court concluded that, "under the totality of the
circumstances, probable cause existed to search the automobile defendant Landfair was
driving." See id. at 6. Accordingly, the district court accepted the magistrate judge's
recommendation and denied Landfair's motion to suppress. See id. This appeal
followed.

       We have carefully reviewed the parties' arguments and the record on appeal,
including the transcript of the suppression hearing, and determine that Landfair's
arguments are without merit. The district court did not clearly err in finding that
Trooper Borelli had probable cause to search the vehicle based upon the totality of the
circumstances, which included the odor of marijuana coming from the interior of the
automobile, the smell of marijuana on Landfair himself, and Landfair's own admission
that he had earlier been smoking marijuana in the automobile. See, e.g., United States


      4
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa. (Judge Bennett became the Chief Judge of the United States District
Court for the Northern District of Iowa on January 1, 2000).

                                          -3-
v. Caves, 890 F.2d 87, 89 (8th Cir. 1989) ("The Supreme Court has recognized that the
odor of an illegal drug can be highly probative in establishing probable cause for a
search.") (citing Johnson v. United States, 333 U.S. 10, 13 (1948)). Moreover,
Trooper Borelli searched the vehicle based upon a determination of probable cause, not
as an incident to his issuance of traffic citations. See transcript of suppression hearing
at 11 (Mar. 25, 1999). Therefore, contrary to Landfair's argument on appeal, Knowles
v. Iowa, 525 U.S. 113 (1998), does not apply.

      We hold that the district court did not err in denying Landfair's motion to
suppress. The judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-